Citation Nr: 0928456	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Service connection for treatment purposes for loss of 
teeth, to include as secondary to the Veteran's service-
connected neurological disability affecting the upper lip.

2.  Service connection for compensation purposes for loss of 
teeth, to include as secondary to the Veteran's service-
connected neurological disability affecting the upper lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.  Subsequently, during 
the pendency of the current appeal, the RO granted service 
connection for treatment purposes for teeth numbered 5, 6, 
12, and 13.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Jackson, Mississippi 
in May 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for loss of upper teeth for purposes of 
both compensation and treatment are ready for adjudication by 
the Board.  See 38 C.F.R. § 19.9 (2008).  Although the Board 
sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.
Initially, the Board notes that in August 2007 the Veteran 
submitted a Notice of Disagreement (NOD) with the RO's July 
2007 determination that the Veteran was not entitled to 
"service connection for loss of teeth as well as dental 
treatment."  Subsequently, by rating decision in September 
2007, the RO granted service connection for treatment 
purposes for teeth 5, 6, 12, and 13.  A February 2008 
Statement of the Case (SOC) also addressed the continued 
denial of service connection for loss of teeth for 
compensation purposes.  To date, however, the RO has not 
issued the Veteran an SOC with respect to the claim for 
service connection for treatment purposes for teeth other 
than 5, 6, 12, and 13.  Furthermore, all relevant theories of 
entitlement must be addressed, which in this case should 
include Class III outpatient dental treatment which requires 
a determination as to whether loss of teeth has any 
detrimental effect on the Veteran's service-connected 
neurological condition.  See 38 C.F.R. § 17.161(g) (2008).  
VA's procedural responsibilities have not been met with 
regard to this claim, and the Veteran must be given the 
opportunity to perfect his appeal for service connection for 
treatment purposes for the currently nonservice-connected 
teeth.  Under the circumstances, the Board has no discretion 
and is obliged to remand these issues to the RO for the 
issuance of an SOC for the remaining issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997). 

In regard to the appeal for service connection for 
compensation purposes that is currently before the Board, the 
Veteran reports receiving dental treatment at the VA Dental 
Clinic in Biloxi, Mississippi.  Board hearing transcript, May 
2009; see also Veteran's statement, September 1994.  However, 
VA dental treatment records have not been associated with the 
claims file.  All outstanding VA treatment records for this 
Veteran, both medical and dental, must be obtained.  
38 C.F.R. § 3.159(c)(2) (2008).  

The Board also finds that the June 2008 VA opinion is 
inadequate for purposes of a service connection determination 
regarding the loss of the Veteran's teeth.  In particular, 
the examiner fails to provide any rationale for his single 
sentence opinion.  As the record currently stands, there is 
insufficient competent medical evidence upon which to decide 
the claim.  Thus, the Board must seek additional medical 
evidence as described below.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§  3.159(c)(4), 17.160 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in 
Manlincon, supra, issue the Veteran a 
Statement of the Case with respect to 
service connection for loss of teeth 
for treatment purposes for teeth other 
than 5, 6, 12, and 13.  The SOC should 
also address the applicability of Class 
III outpatient dental treatment if the 
Veteran's tooth loss is found by a 
medical doctor to have a detrimental 
effect on the Veteran's service-
connected neurological condition.  

Notify the Veteran of the need to file 
a timely substantive appeal should he 
desire to perfect his appeal on the 
issue of service connection for 
treatment purposes. 

2.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
particularly to include all VA dental 
treatment records at Biloxi or any 
other VA facility.  

3.  Schedule the Veteran for a VA dental 
examination to determine the nature and 
etiology of any currently identified 
dental disorder, specifically to include 
loss of teeth.  The Veteran's claims 
file, including the June 2008 VA opinion, 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  A thorough and comprehensive 
rationale should be provided for each 
opinion rendered.

The dental examiner is then requested to:

(a) State, by tooth number, the currently 
identifiable treatable carious teeth, 
missing teeth, or dental or alveolar 
abscesses;
(b) Identify any currently diagnosed 
periodontal disease, and state whether 
loss of any given tooth is attributable 
to that periodontal disease;
(c) For any currently identified dental 
disorder, specifically to include any 
missing teeth, please opine whether the 
condition is caused, aggravated by, or 
otherwise medically related to the 
Veteran's service-connected neurological 
disorder manifested by sensory loss;
(d) For any missing teeth, state whether 
the loss of that tooth (or lost 
masticatory surface) can be replaced by 
suitable prosthesis, such as dentures;
(e) If prosthetic restoration is not 
possible, state whether the Veteran's 
inability to wear such prosthesis is due 
to his service-connected neurological 
condition;
(f) In addition, the examiner is to be 
provided a copy of 38 C.F.R. § 3.381 to 
determine if the Veteran is entitled to 
service connection for treatment 
purposes for any tooth/teeth.  The 
examiner is to be informed that the 
Veteran is already entitled to service 
connection for treatment purposes for 
teeth numbered 5, 6, 12, and 13;
(g) If the dental examiner determines 
that it is necessary to have an opinion 
by a medical doctor on any aspect of 
the Veteran's service-connected 
neurological condition, particularly 
with respect to the opinions requested 
in (c) above, a medical opinion must be 
obtained. 

4.  Thereafter, readjudicate the issue of 
service connection for compensation 
purposes for loss of teeth, to include as 
secondary to the Veteran's service-
connected neurological disability 
affecting the upper lip.  If the 
determination remains unfavorable to the 
Veteran, he and his representative must 
be furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since the 
last Statement of the Case.  The Veteran 
and his representative must be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




